United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1909
Issued: September 5, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 29, 2016 appellant filed a timely appeal from an April 12, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The most recent merit
decision was a Board decision dated November 21, 2000. A decision of the Board is final upon
the expiration of 30 days from the date of that decision.1 OWCP has not issued a merit decision
since the Board’s November 21, 2000 merit decision. As the April 12, 2016 nonmerit decision is
the only decision issued within 180 days of this appeal, pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction
over the merits of this case.3

1

20 C.F.R. § 501.6(d).

2

5 U.S.C. § 8101 et seq.

3

The Board notes that appellant submitted new evidence on appeal. However, since the Board’s jurisdiction is
limited to evidence that was before OWCP at the time it issued its final decision, the Board may not consider this
evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57 ECAB 126 (2005).

ISSUE
The issue is whether OWCP properly determined that appellant’s reconsideration request
was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts of the case as presented in the
Board’s prior decision are incorporated herein by reference. The relevant facts are summarized
below.
OWCP accepted that appellant, then a 39-year-old mail handler, sustained bilateral
tendinitis of the hands and wrists, right shoulder tendinitis with C7 radiculopathy, and a
herniated disc at C6-7 resulting from her repetitive federal employment duties as of
February 27, 1998. In a September 1, 1998 letter, appellant reported that her employment had
been terminated July 1, 1998, as her temporary employment had expired. She filed claims for
compensation (Forms CA-7) and was referred for vocational rehabilitation services.
In a note dated October 16, 1998, Dr. Michael Treister, a Board-certified orthopedic
surgeon, indicated that appellant could return to limited duty with no frequent repetitive
movements of the right upper extremity. By report dated January 28, 1999, he wrote that
appellant indicated that she was feeling better. Dr. Treister indicated that no further orthopedic
treatment was recommended. He noted that appellant had complaints of swelling in the hands
when used, but he could not relate it to the neck problem, nor were her symptoms typical of
carpal tunnel syndrome.
By letter dated February 9, 1999, OWCP advised appellant it proposed to terminate her
wage-loss compensation and medical benefits based on the medical evidence from Dr. Treister.
Appellant was afforded 30 days to respond if she disagreed with the proposed termination.
Dr. Treister submitted a February 15, 1999 report indicating that he had treated appellant
on January 28, 1999. He opined that appellant could return to work as a mail handler.
In a letter dated February 16, 1999, appellant advised OWCP that she had retained
counsel. She submitted a letter dated March 5, 1999, relating that counsel would like to speak
with the claims examiner before a final decision was issued. Appellant requested that OWCP
call counsel before issuing a final decision.
The record contains a March 12, 1999 note from OWCP indicating the case was
discussed with counsel. The note indicated that counsel reported that appellant was in a sixweek training program and inquired as to whether compensation could continue during the
training program. OWCP advised counsel that compensation ceased when the medical evidence
of record showed the work injury had resolved. According to the note, counsel was advised that
a final decision would probably be issued within the next week. The appeals process was also
discussed.
4

Docket No. 00-0158 (issued November 21, 2000).

2

By decision dated March 15, 1999, OWCP terminated appellant’s wage-loss
compensation and medical benefits. It found the weight of the evidence was represented by
Dr. Treister.
In a letter dated June 15, 1999, appellant, through counsel, requested a hearing before an
OWCP hearing representative. By decision dated August 12, 1999, OWCP found that the
hearing request was untimely. It exercised its discretion and considered the hearing request, but
determined that the issue could equally well be addressed by requesting reconsideration and
submitting new evidence. Appellant appealed to the Board.
By decision dated November 21, 2000, the Board affirmed the March 15, 1999 and
August 12, 1999 OWCP decisions.5 The Board found that OWCP had met its burden of proof to
terminate compensation, effective March 15, 1999. In addition, the Board found that OWCP had
properly denied the hearing request.
On January 27, 2016 appellant filed a request for reconsideration dated January 23, 2016.
She reviewed the prior decisions in the case. Appellant argued that OWCP did abuse its
discretion, as counsel tried to meet with OWCP on March 5 and 12, 1999, prior to the March 15,
1999 decision. She accused the claims examiner of “stalling tactics” and asserted that counsel
was unable to become familiar with the case. Appellant also contended that there were due
process violations when OWCP failed to allow counsel 30 days to review the evidence and failed
to provide a hearing. She further asserted that she continued to have residuals of the
employment injury and OWCP did not meet its burden of proof.
By decision dated April 12, 2016, OWCP denied appellant’s reconsideration request,
finding that it was untimely filed and failed to demonstrate clear evidence of error.6
LEGAL PRECEDENT
FECA provides that OWCP may review an award for or against compensation upon
application by an employee (or his or her representative) who receives an adverse decision.7 The
employee shall exercise this right through a request to the district office. The request, along with
the supporting statements and evidence, is called the “application for reconsideration.”8
According to 5 U.S.C. § 8128(a), a claimant is not entitled to a review of an OWCP
decision as a matter of right.9 This section vests OWCP with discretionary authority to

5

Supra note 3.

6

The decision was initially issued on March 24, 2016 using a different address. The April 12, 2016 decision was
reissued with appellant’s current address.
7

5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.605 (2012).

9

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

3

determine whether it will review an award for or against compensation.10 OWCP, through
regulations, has imposed limitations on the exercise of its discretionary authority under 5 U.S.C.
§ 8128(a) of FECA.11 As one such limitation, 20 C.F.R. § 10.607 provides that an application
for reconsideration must be received within one year of the date of OWCP’s decision for which
review is sought.12 OWCP will consider an untimely application only if the application
demonstrates clear evidence of error on the part of OWCP in its most recent merit decision. The
evidence must be positive, precise and explicit and must manifest on its face that OWCP
committed an error.13
To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflicting medical opinion or establish a clear procedural
error, but must be of sufficient probative value to shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision.14 Evidence
that does not raise a substantial question concerning the correctness of OWCP’s decision is
insufficient to demonstrate clear evidence of error.15 It is not enough merely to show that the
evidence could be construed so as to produce a contrary conclusion.16 A determination of
whether the claimant has demonstrated clear evidence of error entails a limited review of how
the evidence submitted with the reconsideration request bears on the evidence previously of
record.17
ANALYSIS
In the present case, the last decision on the merits of the claim was the Board’s
November 21, 2000 decision. Appellant’s request for reconsideration was dated and mailed
January 23, 2016.18 For OWCP decisions prior to August 29, 2011, appellant had one year to
mail a reconsideration request.19 Since the reconsideration request was received more than one
year after the last merit decision, it was untimely filed.

10

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
11

5 U.S.C. §§ 8101-8193.

12

20 C.F.R. § 10.607.

13

D.O., Docket No. 08-1057 (issued June 23, 2009); Robert F. Stone, 57 ECAB 292 (2005).

14

Annie L. Billingsley, 50 ECAB 210 (1998).

15

Jimmy L. Day, 48 ECAB 652 (1997).

16

Id.

17

K.N., Docket No. 13-911 (issued August 21, 2013); J.S., Docket No. 10-385 (issued September 15, 2010).

18

The certified mail receipt number shows a mailing date of January 23, 2016.

19

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(e) (October 2011).

4

Consequently, appellant must demonstrate clear evidence of error by OWCP. She argues
that OWCP erred in that counsel attempted to meet with OWCP prior to the final decision
terminating her compensation benefits. OWCP provided appellant a pretermination notice dated
February 9, 1999 in accordance with established procedures.20 Appellant therefore had an
opportunity to provide relevant evidence on the issue. OWCP explained that the issue was a
medical issue and the termination was based on evidence from the treating physician,
Dr. Treister. Furthermore, the record indicates that counsel did discuss the case with OWCP on
March 12, 1999. No relevant medical evidence was submitted prior to the March 15, 1999
termination decision.
Appellant had an opportunity to timely exercise appeal rights from the March 15, 1999
decision. Her hearing request was dated June 15, 1999, more than 30 days after the
March 15, 1999 decision. Appellant was not entitled to a hearing as a matter of right, and
OWCP properly exercised its discretion in denying the hearing request.21
There is no evidence of a due process violation22 or other evidence that would
demonstrate clear evidence of error in this case. OWCP followed its procedures in terminating
appellant’s wage-loss compensation and medical benefits on March 15, 1999, and in denying her
request for a hearing. Appellant was given a pretermination notice and provided appeal rights,
including a right to a hearing. The Board finds that appellant failed to demonstrate clear
evidence of error in this case. OWCP properly declined to review the merits of the claim.
On appeal appellant asserts that OWCP issued a March 24, 2016 merit decision denying
her claim for loss of wage-earning capacity. She discusses issues that include earnings,
retirement, disability, and permanent impairment, indicating that she believes the issues before
the Board includes whether she has established compensable work factors, and whether she has
supported her claim with probative and reliable evidence. As to March 24, 2016, this
represented the date of the original clear evidence of error decision, which was sent to an old
address. The decision on appeal is the reissued April 12, 2016 decision, finding that appellant’s
reconsideration request was untimely filed and failed to demonstrate clear evidence of error.
OWCP had issued a March 15, 1999 decision terminating compensation based on the medical
evidence of record, and an August 12, 1999 decision denying her request for a hearing. The only
issue on appeal is whether appellant’s reconsideration request was untimely filed and failed to
demonstrate clear evidence of error by OWCP in its March 15 or August 12, 1999 decisions.
Based on the evidence of record, and for the reasons discussed above, the Board finds that
OWCP properly found appellant’s request for reconsideration was untimely filed and failed to
demonstrate clear evidence of error.

20

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.6 (March 1997);
current regulations regarding pretermination notices are found at Chapter 2.1400.4 (February 2013). The Board
notes that appellant did not designate a representative until after the February 9, 1999 pretermination notice.
21

See Mary E. Hite, 42 ECAB 641, 647 (1991).

22

The fundamental requirement of due process is the opportunity to be heard at a meaningful time and in a
meaningful manner. Mathews v. Eldridge, 424 U.S. 319, 333, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976).

5

CONCLUSION
The Board finds appellant’s reconsideration request was untimely filed and failed to
demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 12, 2016 is affirmed.
Issued: September 5, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

